     Case 3:20-cv-02028-DMS-RBB Document 13 Filed 04/28/21 PageID.158 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANDRE RIDER,                                       Case No.: 20cv2028-DMS(RBB)
      CDCR # T-13317,
12
                                        Plaintiff,       NOTICE AND ORDER FOR
13                                                       TELEPHONIC CASE
      v.                                                 MANAGEMENT CONFERENCE
14
                                                         (Rule 16, Fed.R.Civ.P.)
      D. SANCHEZ, Correctional Officer, et al.
15                                                       (Local Rule 16.1)
                                    Defendants.
16
17
           IT IS HEREBY ORDERED that a telephonic Case Management Conference of
18
     your case will be held on May 27, 2021, at 8:30 a.m. Counsel for Defendant Sanchez
19
     shall be responsible for making all arrangements in advance for Plaintiff to appear
20
     telephonically. All conference discussions will be informal, off the record, privileged
21
     and confidential. All participating counsel and parties may access the Court’s
22
     teleconference line by using the following call-in information:
23
           Dial-in Number: 877-336-1829
24
           Access Code: 1944316
25
     ///
26
     ///
27
     ///
28

                                                     1
                                                                               20cv2028-DMS(RBB)
     Case 3:20-cv-02028-DMS-RBB Document 13 Filed 04/28/21 PageID.159 Page 2 of 2



1          Questions regarding this case may be directed to the Magistrate Judge’s law clerk
2    at (619) 557-3404.
3          IT IS SO ORDERED.
4
5    Dated: April 28, 2021

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             20cv2028-DMS(RBB)
